

Filed Pursuant To Rule 424(b)(3)
File No. 333-176604


PREFERRED APARTMENT COMMUNITIES, INC.
SUPPLEMENT NO. 6 DATED JANUARY 29, 2013
TO THE PROSPECTUS, DATED NOVEMBER 18, 2011
This prospectus supplement (this "Supplement No. 6") is part of the prospectus
of Preferred Apartment Communities, Inc., dated November 18, 2011 (the
"Prospectus"), as supplemented by Supplement No. 1, dated May 3, 2012
("Supplement No. 1"), Supplement No. 2, dated May 11, 2012 ("Supplement No. 2"),
Supplement No. 3, dated August 23, 2012 ("Supplement No. 3"), Supplement No. 4,
dated September 13, 2012 ("Supplement No. 4") and Supplement No. 5, dated
December 31, 2012 ("Supplement No. 5"). This Supplement No. 6 supplements,
modifies or supersedes certain information contained in the Prospectus. This
Supplement No. 6 should be read, and will be delivered, with the Prospectus,
Supplement No. 1, Supplement No. 2, Supplement No. 3 and Supplement No. 4 and
Supplement No. 5. Except where the context suggests otherwise, the terms
"company," "Company," "we," "us," and "our" refer to Preferred Apartment
Communities, Inc., together with its consolidated subsidiaries, and "our
manager" refers to Preferred Apartment Advisors, LLC, our external manager and
advisor, a Delaware limited liability company.
The purpose of this Supplement No. 6 is to disclose the following:
•
the indirect acquisition by our operating partnership of three multifamily
communities, one in each of Atlanta, Georgia; Austin, Texas; and suburban
Raleigh, North Carolina;

•
the company’s entry into financing arrangements with regard to such multifamily
communities;

•
the company’s consummation of a private placement of shares of its Series B
Mandatorily Convertible Cumulative Perpetual Preferred Stock, liquidation value
$1,000 per share, in a private placement to certain investors in exchange for
aggregate cash consideration of $40,000,000; and

•
update certain information with respect to the agreement of limited partnership
of the company’s operating partnership.






--------------------------------------------------------------------------------



PREFERRED APARTMENT COMMUNITIES, INC.
  
TABLE OF CONTENTS


 
 
 
 
Supplement No. 6
Page No.
Prospectus
Page No.
Certain Operating Information
S-1
N/A
Status of the Offering
S-1
N/A
Accredited Investor Private Placement Offering
S-1
N/A
Prospectus Updates
S-3
N/A
Prospectus Summary
S-3
2, 7, 18, 23, 150
Distribution Policy
S-6
18, 69
Capitalization
S-8
72
Business
S-9
95
Description of Real Estate Investments
S-9
113
Certain Relationships and Related Transactions
S-16
143
Description of Securities
S-17
155, 158
Shares of Common Stock Eligible for Future Resale
S-20
163
Summary of our Organizational Documents
S-20
164
Summary of our Operating Partnership Agreement
S-20
168, 170, 172-174
Material U.S. Federal Income Tax Considerations
S-22
180, 191-193, 196
Exhibits
S-25
N/A
Exhibit A - Ashford Park Trailing Twelve Month Profit and Loss Statement for the
Period Ended September 30, 2012
S-25
N/A
Exhibit B - Lake Cameron Trailing Twelve Month Profit and Loss Statement for the
Period Ended September 30, 2012
S-26
N/A
Exhibit C - McNeil Ranch Trailing Twelve Month Profit and Loss Statement for the
Period Ended September 30, 2012
S-27
N/A























    





i

--------------------------------------------------------------------------------



CERTAIN OPERATING INFORMATION
Status of the Offering


On November 18, 2011, we commenced this offering on a ‘‘reasonable best
efforts’’ basis of up to 150,000 units, or Units, with each Unit consisting of
one share of Series A Redeemable Preferred Stock and one detachable warrant to
purchase 20 shares of our common stock. On March 30, 2012, we satisfied the
escrow conditions of this offering, received and accepted aggregate
subscriptions in excess of $2.0 million and issued 2,155 shares of Series A
Redeemable Preferred Stock and 2,155 Series A Warrants to the holders of our
Series A Redeemable Preferred Stock. As of January 10, 2013, we had received
from this offering total gross proceeds of approximately $20,860,000 from the
sale of 20,860 Units. As of January10, 2013, there were 129,140 Units available
for sale pursuant to this offering.


On December 31, 2012, we extended the termination date of this offering to
December 31, 2013, provided that this offering will be terminated if all the
150,000 Units are sold before such date


Our common stock is traded on the NYSE MKT (previously known as NYSE AMEX), or
NYSE MKT, under the symbol "APTS." On January 28, 2013, the last reported sale
price of our common stock on the NYSE MKT was $8.20 per share.


Accredited Investor Private Placement Offering
On January 17, 2013, we entered into securities purchase agreements dated as of
January 16, 2013, or the Securities Purchase Agreements, with certain accredited
investors, or the Investors, pursuant to which, among other things, we sold
40,000 shares of Series B Mandatorily Convertible Cumulative Perpetual Preferred
Stock, liquidation value $1,000 per share, or the Series B Mandatorily
Convertible Preferred Stock, in a private placement, or the Private Placement,
to the Investors in exchange for aggregate cash consideration of $40,000,000.
Each share of Series B Mandatorily Convertible Preferred Stock was sold to the
Investors at an offering price of $1,000 per share. We used the net offering
proceeds of the Private Placement to acquire three multifamily residential
properties and to refinance the existing debt on these acquired properties. The
closing process and funding under many of the Securities Purchase Agreements
began on January 16, 2013. However, the closings under the Securities Purchase
Agreements were not consummated until January 17, 2013.
Registration Rights Agreements
In connection with the Private Placement, on January 17, 2013, we entered into a
registration rights agreement dated as of January 16, 2013, or the Registration
Rights Agreement, with each of the Investors. Pursuant to the terms of the
Registration Rights Agreement, we agreed to file a resale registration statement
by no later than April 15, 2013 for the purpose of registering the resale of the
underlying shares of common stock into which the shares of Series B Mandatorily
Convertible Preferred Stock are convertible (following stockholder approval of
the conversion of the Series B Mandatorily Convertible Preferred Stock into
shares of common stock). Pursuant to the Registration Rights Agreement, we
agreed to use commercially reasonable efforts to have such registration
statement declared effective with the SEC within 120 days of such filing.
Placement Agency Agreement
In connection with the Private Placement, on January 11, 2013, we entered into a
placement agency agreement, or the Placement Agency Agreement, with Wunderlich
Securities, Inc., a Tennessee corporation, Compass Point Research & Trading,
LLC, a Delaware limited liability company, and National Securities Corporation,
a Washington corporation, or the Agents. Under the Placement Agency Agreement,
the Agents agreed to use their "best efforts" on an "all-or-none" basis to sell
a minimum amount of 28,000 shares of Series B Mandatorily Convertible Preferred
Stock, and to use their "best efforts" to sell a maximum amount of 40,000 shares
of Series B Mandatorily Convertible Preferred Stock. As compensation for such
services, we agreed to pay the Agents a fee of 6.0% of the aggregate gross
proceeds from the sale of such equity securities and to reimburse the Agents for
all reasonable, documented out-of-pocket accountable expenses incurred by them
in connection with the Private Placement, up to an aggregate amount equal to
$57,500.
The Placement Agency Agreement contains customary representations and warranties
and covenants of the company and is subject to customary closing conditions. In
addition, the company and the Agents have agreed to indemnify each other against
certain

S-1



--------------------------------------------------------------------------------



liabilities, including indemnification of the Agents by the company for
liabilities under the Securities Act and for liabilities arising from breaches
of the representations, warranties or obligations contained in the Placement
Agency Agreement.
Promissory Note and Loss Sharing Agreement
In connection with the purchase by his affiliates of 2,639 shares of Series B
Mandatorily Convertible Preferred Stock in the Private Placement, on January 17,
2013, J. Steven Emerson, or the Maker, executed a promissory note, dated January
16, 2013, or the Promissory Note, in the aggregate principal amount of
$2,639,000 in favor of the company. The Promissory Note had an interest rate of
0.5% per annum, beginning January 23, 2013 and maturing on January 25, 2013. On
January 18, 2013, the purchase price for the 2,639 shares of Series B
Mandatorily Convertible Preferred Stock referred to above was paid in full and
the Promissory Note was canceled.
In connection with the Promissory Note, on January 17, 2013, the company and the
Agents entered into a loss sharing agreement dated as of January 16, 2013, or
the Loss Sharing Agreement, pursuant to which the Agents agreed to acquire part
of the Promissory Note from us if the Maker defaulted on the Promissory Note.
The Agents agreed that the consideration for such acquisition would have been
made by a reduction of the fees otherwise payable to the Agents under the
Placement Agency Agreement. As a result of the cancellation of the Promissory
Note on January 18, 2013, the obligation of the Agents to acquire part of the
Promissory Note from the company no longer exists.



S-2



--------------------------------------------------------------------------------



PROSPECTUS UPDATES
Prospectus Summary
The following disclosure is added immediately following the first paragraph on
page S-3 of Supplement No. 3.
"On January 17, 2013, we entered into securities purchase agreements dated as of
January 16, 2013, or the Securities Purchase Agreements, with certain accredited
investors, or the Investors, pursuant to which, among other things, we sold
40,000 shares of Series B Mandatorily Convertible Cumulative Perpetual Preferred
Stock, liquidation value $1,000 per share, or the Series B Mandatorily
Convertible Preferred Stock, in a private placement, or the Private Placement,
to the Investors in exchange for aggregate cash consideration of $40,000,000.
Each share of Series B Mandatorily Convertible Preferred Stock was sold to the
Investors at an offering price of $1,000 per share. We used the net offering
proceeds of the Private Placement to acquire three multifamily residential
properties and to refinance part of the existing debt on these acquired
properties. The closing process and funding under many of the Securities
Purchase Agreements began on January 16, 2013. However, the closings under the
Securities Purchase Agreements were not consummated until January 17, 2013."
The following disclosure is added immediately following the second paragraph on
page S-1 of Supplement No. 4.
"On January 18, 2013, Williams Multifamily Acquisition Fund, LP, a Delaware
limited partnership, or WMAF, Williams Multifamily Acquisition Fund GP, LLC, a
Delaware limited liability company, or WMAF GP, Williams Multifamily Acquisition
Venture, LLC, a Georgia limited liability company, or Williams LP, WRA and OREC
(Williams) Holdings, Inc., a corporation formed under the laws of the Province
of Ontario, Canada, or Oxford, entered into a Liquidation Agreement dated as of
January 18, 2013, or the Liquidation Agreement, in connection with, among other
things, the acquisition of up to three real estate investment properties:
Ashford Park, Lake Cameron and McNeil Ranch, or, collectively, the Real Estate
Investment Properties. We are not a party to the Liquidation Agreement.
The Liquidation Agreement provides that Williams LP has the right to exercise an
option to purchase all the outstanding common stock of the separate real estate
investment trusts, or the REIP Entities, that indirectly own the Real Estate
Investment Properties (and thereby acquire the Real Estate Investment
Properties) at the agreed-upon purchase prices included therein. On January 18,
2013, pursuant to the terms of two option exercise notices, or the Option
Exercise Notices, Williams LP exercised its options to purchase all the common
stock of the REIP Entities and thereby acquire indirectly the ownership of the
Real Estate Investment Properties, and designated our operating partnership as
the purchaser of all the common stock of the REIP Entities, with a final closing
date for such purchases of January 23, 2013. Further, on January 23, 2013,
pursuant to the terms of stock transfer agreements, or the Stock Transfer
Agreements, among our operating partnership, WMAF and WMAF GP, all the shares of
common stock of the REIP Entities that indirectly own the Real Estate Investment
Properties were transferred from WMAF to our operating partnership.
On January 23, 2013, our operating partnership completed the purchase of all the
common stock of Ashford Park REIT Inc., the indirect fee-simple owner of a 408
unit multifamily apartment community located in Atlanta, Georgia, or Ashford
Park, for a total acquisition cost of approximately $39.4 million, subject to
adjustments for customary pro rations in the acquisition of real estate. The
$39.4 million acquisition cost included existing first mortgage debt of
approximately $38.8 million, which has been paid in full, but excludes
acquisition-related and financing-related transaction costs. In connection with
the purchase of this asset, our manager received an acquisition fee equal to
approximately $0.4 million. In connection with the acquisition of Ashford Park,
on January 24, 2013, we refinanced the existing first mortgage debt with a
portion of the net proceeds from the Private Placement and with a new loan of
approximately $25.6 million originated by Prudential Affordable Mortgage
Company, LLC, a Delaware limited liability company, or Prudential.
On January 23, 2013, our operating partnership completed the purchase of all the
common stock of Lake Cameron REIT Inc., the indirect fee-simple owner of a 328
unit multifamily apartment community located in suburban Raleigh, North
Carolina, or Lake Cameron, for a total acquisition cost of approximately $30.4
million, subject to adjustments for customary pro rations in the acquisition of
real estate. The $30.4 million acquisition cost included existing first mortgage
debt of approximately $17.5 million, which has been paid in full, but excludes
acquisition-related and financing-related transaction costs. In connection with
the purchase of this asset, our manager received an acquisition fee equal to
approximately $0.3 million. In connection with the acquisition of Lake Cameron,
on January 24, 2013, we refinanced the existing first mortgage debt on Lake
Cameron with a portion of the net proceeds

S-3



--------------------------------------------------------------------------------



from the Private Placement and with a new loan of approximately $19.8 million
originated by Jones Lang LaSalle Operations, L.L.C., an Illinois limited
liability company, or Jones Lang.
On January 23, 2013, our operating partnership completed the purchase of all the
common stock of McNeil Ranch REIT Inc., the indirect fee-simple owner of a 192
unit multifamily apartment community located in Austin, Texas, or McNeil Ranch,
for a total acquisition cost of was approximately $21.0 million, subject to
adjustments for customary pro rations in the acquisition of real estate. The
$21.0 million acquisition cost includes existing first mortgage debt of
approximately $13.4 million, which has been paid in full, but excludes
acquisition-related and financing-related transaction costs. In connection with
the purchase of this asset, our manager received an acquisition fee equal to
approximately $0.2 million. In connection with the acquisition McNeil Ranch, on
January 24, 2013, we refinanced the existing first mortgage debt with a portion
of the net proceeds from the Private Placement and with a new loan of
approximately $13.6 million originated by Jones Lang."
The following disclosure replaces in its entirety the section entitled
"Prospectus Summary — Our Structure" on page 7 of the Prospectus and the chart
on page 150 of the Prospectus.
"We were formed as a Maryland corporation on September 18, 2009. The following
chart shows our structure after giving effect to this offering:
[supplementno6toprospe_image1.jpg]
[supplementno6toprospe_image2.gif]
 
(1)
NELL Partners, Inc. is controlled by John A. Williams, our sponsor, and Leonard
A. Silverstein, our President and Chief Operating Officer.



 
(2)
Our manager, Preferred Apartment Advisors, LLC, is controlled by NELL Partners,
Inc. Other than the 1% Manager Revenue Interest (as defined in the section
entitled "Our Manager and Management Agreement — 1% Manager Revenue Interest"
included elsewhere in this prospectus) held by WOF, all interests of our manager
are held by NELL Partners, Inc.

 
(3)
The common stock investors in our initial public offering own registered shares
of common stock of Preferred Apartment Communities, Inc. The 500,000 shares of
common stock acquired by WOF in the private placement offering are not
registered shares. As of December 31, 2012, WOF owned 142,262 shares of our
common stock.


S-4



--------------------------------------------------------------------------------



 
(4)
NELL Partners owns 36,666 shares of common stock. John A. Williams and Leonard
A. Silverstein share joint voting and investment power of these shares.
Additionally, as of September 30, 2012, our officers and directors collectively
own 139,777 shares of common stock. See "Principal Stockholders."

 
(5)
Each property is expected to be held in a single-purpose entity.

 
(6)
As the special limited partner of the operating partnership, our manager is
entitled to receive a participation in net sales proceeds of our investments.
See the section entitled "Our Manager and Management Agreement — Management
Compensation — Special Limited Partnership Interest" included elsewhere in this
prospectus for information relating to the calculation of distributions with
respect to the special limited partnership interest and conditions under which
it may be paid.

 
(7)
The shares of common stock issuable upon the redemption of the Series A
Redeemable Preferred Stock will be registered shares. The shares of common stock
issuable upon redemption of the Series B Mandatorily Convertible Preferred Stock
are expected to be registered shares."

The following disclosure is added immediately following the first paragraph
under the section entitled "Prospectus Summary — Distribution Policy" on page
S-9 of Supplement No. 3.
"Holders of Series B Mandatorily Convertible Preferred Stock are entitled to
receive, when, and as authorized by our board of directors and declared by us
out of legally available funds, a dividend, on an as converted basis, that
mirrors any dividend payable on shares of our common stock and also will be
entitled to share in any other distribution made on our common stock on an as
converted basis (other than dividends or other distributions payable in our
common stock), for the period beginning with any dividends and other
distributions in respect of the first quarter of 2013. Any dividends or other
distributions on the Series B Mandatorily Convertible Preferred Stock for the
first quarter of 2013 will be paid, on an as converted basis, pro rata from the
date of issuance.
For the period beginning on May 16, 2013, but only to the extent that the Series
B Mandatorily Convertible Preferred Stock remains outstanding during this period
and subject to the preferential rights of holders of any shares of senior
capital stock of the company, each share of the Series B Mandatorily Convertible
Preferred Stock will bear a dividend, when and as authorized by our board of
directors, equal to the excess, if any, of (i) 15.0% per annum, minus (ii) any
dividend or other distribution payable by us on the Series B Mandatorily
Convertible Preferred Stock pursuant to the previous paragraph in respect of the
applicable quarterly period. Such dividends shall be cumulative from May 16,
2013 and shall be payable quarterly in arrears on or before July 15th, October
15th, January 15th and April 15th of each year or, if not a business day, the
next succeeding business day. If the Series B Mandatorily Convertible Preferred
Stock is converted to our common stock prior to May 16, 2013, then no additional
dividends will be payable on the Series B Mandatorily Convertible Preferred
Stock."
The following information replaces in its entirety the section entitled,
"Prospectus Summary — Capital Structure" on page 23 of the Prospectus.
"Following this offering, the Series A Redeemable Preferred Stock will rank
senior to our common stock and to the Class A Units and Class B Units issued by
our operating partnership and on parity with the Series A Redeemable Preferred
Limited Partnership Units issued by our operating partnership with respect to
both payment of dividends and distribution of amounts upon liquidation. The
Series B Mandatorily Convertible Preferred Stock ranks senior to our common
stock and to the Class A Units and Class B Units issued by our operating
partnership and on a parity with the Series A Redeemable Preferred Stock, the
Series A Redeemable Preferred Limited Partnership Units issued by our operating
partnership and the Series B Mandatorily Convertible Preferred Units issued by
our operating partnership with respect to payment of dividends and distribution
of amounts upon liquidation, dissolution or winding up. Our board of directors
has the authority to issue shares of additional series of preferred stock that
could be senior in priority to the Series A Redeemable Preferred Stock and to
the Series B Mandatorily Convertible Preferred Stock; provided, however, that
the affirmative vote or consent of the holders of at least two-thirds of the
outstanding shares of Series B Mandatorily Convertible Preferred Stock, voting
as a single class, shall be required to authorize, create, increase the number
of or issue any shares of capital stock of the company that are senior to the
Series B Mandatorily Convertible Preferred Stock or any security convertible
into our capital stock that is senior to the Series B Mandatorily Convertible
Preferred Stock or reclassify any other existing shares of our capital stock of
into shares of our capital stock that are senior to the Series B Mandatorily
Convertible Preferred Stock."

S-5



--------------------------------------------------------------------------------



Distribution Policy
The following disclosure is added immediately following the first paragraph
under the heading "Distribution Policy" on page S-20 of Supplement No. 3.
"Holders of Series B Mandatorily Convertible Preferred Stock are entitled to
receive, when, and as authorized by our board of directors and declared by us
out of legally available funds, a dividend, on an as converted basis, that
mirrors any dividend payable on shares of our common stock and also will be
entitled to share in any other distribution made on our common stock on an as
converted basis (other than dividends or other distributions payable in our
common stock), for the period beginning with any dividends and other
distributions in respect of the first quarter of 2013. Any dividends or other
distributions on the Series B Mandatorily Convertible Preferred Stock for the
first quarter of 2013 will be paid, on an as converted basis, pro rata from the
date of issuance.
For the period beginning on May 16, 2013, but only to the extent that the Series
B Mandatorily Convertible Preferred Stock remains outstanding during this period
and subject to the preferential rights of holders of any shares of senior
capital stock of the company, each share of the Series B Mandatorily Convertible
Preferred Stock will bear a dividend, when and as authorized by our board of
directors, equal to the excess, if any, of (i) 15.0% per annum, minus (ii) any
dividend or other distribution payable by us on the Series B Mandatorily
Convertible Preferred Stock pursuant to the previous paragraph in respect of the
applicable quarterly period. Such dividends shall be cumulative from May 16,
2013 and shall be payable quarterly in arrears on or before July 15th, October
15th, January 15th and April 15th of each year or, if not a business day, the
next succeeding business day. If the Series B Mandatorily Convertible Preferred
Stock is converted to our common stock prior to May 16, 2013, then no additional
dividends will be payable on the Series B Mandatorily Convertible Preferred
Stock."
The following disclosure replaces in its entirety the language added on page S-9
of Supplement No. 3 under the heading "Prospectus Summary – Distribution Policy"
and the first paragraph on the top of page S-21 of Supplement No.3 and the table
that follows, all under the heading "Distribution Policy".
The following tables set forth the dividends that have been authorized by the
company's Board of Directors and, if applicable, paid by us from inception
through January 29, 2013.
Common Stock




[su_000114420412046576spacer.jpg]
 
[su_000114420412046576spacer.jpg]
 
[su_000114420412046576spacer.jpg]
 
[su_000114420412046576spacer.jpg]
Quarter Ended
 
Amount Paid Per Share
 
Total Amount Paid
 
Date Paid
06/30/2011
 
$
0.125
 
 
$
646,487
 
 
 
07/15/2011
 
09/30/2011
 
$
0.125
 
 
$
646,675
 
 
 
10/17/2011
 
12/31/2011
 
$
0.125
 
 
$
646,916
 
 
 
01/17/2012
 
03/31/2012
 
$
0.13
 
 
$
673,181
 
 
 
04/16/2012
 
06/30/2012
 
$
0.13
 
 
$
677,477
 
 
 
07/16/2012
 
09/30/2012
 
$
0.14
 
 
$
729,699
 
 
 
10/15/2012
 
12/31/2012
 
$
0.145
 
 
$
761,616
 
 
 
1/15/2013
 


S-6



--------------------------------------------------------------------------------



Series A Redeemable Preferred Stock




[su_000114420412046576spacer.jpg]
 
[su_000114420412046576spacer.jpg]
 
[su_000114420412046576spacer.jpg]
 
[su_000114420412046576spacer.jpg]
Month Ended
 
Amount Paid Per Share
 
Total Amount Paid
 
Date Paid
04/30/2012
 
$
5.33
(1) 
 
$
11,486
 
 
 
05/21/2012
 
05/31/2012
 
$
5.00/5.17
(2) 
 
$
25,406
 
 
 
06/20/2012
 
06/30/2012
 
$
5.00/5.17
(3) 
 
$
42,793
 
 
 
07/20/2012
 
07/31/2012
 
$
5.00/5.50
(4) 
 
$
50,879
 
 
 
08/20/2012
 
08/31/2012
 
$
5.00/7.50/5.17
(5) 
 
$
54,119
 
 
 
09/20/2012
 
09/30/2012
 
$
5.00/7.67/5.33
(7) 
 
$
58,061
 
 
 
10/20/2012
 
10/31/2012
 
$
5.00/7.83/5.50
(8) 
 
$
61,553
 
 
 
11/20/2012
 
11/30/2012
 
$
5.00/7.50/5.17
(9) 
 
$
66,641
 
 
 
12/20/2012
 
12/31/2012
 
$
5.00/7.67/5.17
(10) 
 
$
79,868
 
 
 
1/22/2013
 
1/31/2013
 
$
5.00/8.00/5.67
(11)(6) 
 
$
 
(6) 
 
 
2/20/2013
(6) 

[supp_000114420412046576line.jpg]
 
(1)
Comprised of $5.00 per share for the month of April 2012 and $0.33 per share
prorated from the initial issuance of shares of Series A Redeemable Preferred
Stock on March 30, 2012 purchased in this offering through the end of March
2012.

 
(2)
Comprised of (i) a dividend of $5.00 per share of Series A Redeemable Preferred
Stock to all stockholders of record on May 31, 2012 that purchased Primary
Series A Units in connection with our closing of this offering on March 31, 2012
and (ii) a dividend of $5.17 per share of Series A Redeemable Preferred Stock,
comprised of $5.00 per share for the month of May 2012 and $0.17 per share
prorated from the initial issuance of such shares of Series A Redeemable
Preferred Stock on April 30, 2012 through the end of April 2012.

 
(3)
Comprised of (i) a dividend of $5.00 per share of Series A Redeemable Preferred
Stock to all stockholders of record on June 29, 2012 that purchased Primary
Series A Units in connection with our closings of this offering prior to May 30,
2012 and (ii) a dividend of $5.17 per share of Series A Redeemable Preferred
Stock, comprised of $5.00 per share for the month of June 2012 and $0.17 per
share prorated from the initial issuance of such shares of Series A Redeemable
Preferred Stock on May 31, 2012 through the end of May 2012.

 
(4)
Comprised of (i) a dividend of $5.00 per share of Series A Redeemable Preferred
Stock to all stockholders of record on July 31, 2012 that purchased Primary
Series A Units in connection with our closings of this offering prior to June
28, 2012 and (ii) a dividend of $5.50 per share of Series A Redeemable Preferred
Stock, comprised of $5.00 per share for the month of July 2012 and $0.50 per
share prorated from the initial issuance of such shares of Series A Redeemable
Preferred Stock on June 28, 2012 through the end of June 2012.

 
(5)
Comprised of (i) a dividend of $5.00 per share of Series A Redeemable to all
stockholders of record on August 31, 2012 that purchased Primary Series A Units
in connection with our closings of this offering prior to July 17, 2012, (ii) a
dividend of $7.50 per share of Series A Redeemable Preferred Stock, comprised of
$5.00 per share for the month of August 2012 and $2.50 per share prorated from
the initial issuance of such shares of Series A Redeemable Preferred Stock on
July 17, 2012 through the end of July 2012 and (iii) a dividend of $5.17 per
share of Series A Redeemable Preferred Stock, comprised of $5.00 per share for
the month of August 2012 and $0.17 per share prorated from the initial issuance
of such shares of Series A Redeemable Preferred Stock on July 31, 2012 through
the end of July 2012.
 
 
 
 
(6)
This dividend was authorized by the Board of Directors and declared by the
company, but has yet to be paid to the holders of the Series A Redeemable
Preferred Stock.






S-7



--------------------------------------------------------------------------------



 
(7)
Comprised of (i) a dividend of $5.00 per share of Series A Redeemable to all
stockholders of record on September 30, 2012 that purchased Primary Series A
Units in connection with our closings of this offering prior to August 16, 2012,
(ii) a dividend of $7.67 per share of Series A Redeemable Preferred Stock,
comprised of $5.00 per share for the month of September 2012 and $2.67 per share
prorated from the initial issuance of such shares of Series A Redeemable
Preferred Stock on August 16, 2012 through the end of August 2012 and (iii) a
dividend of $5.33 per share of Series A Redeemable Preferred Stock, comprised of
$5.00 per share for the month of September 2012 and $0.33 per share prorated
from the initial issuance of such shares of Series A Redeemable Preferred Stock
on August 30, 2012 through the end of August 2012.
 
 
 
 
(8)
Comprised of (i) a dividend of $5.00 per share of Series A Redeemable to all
stockholders of record on October 31, 2012 that purchased Primary Series A Units
in connection with our closings of this offering prior to September 30, 2012,
(ii) a dividend of $7.83 per share of Series A Redeemable Preferred Stock,
comprised of $5.00 per share for the month of October 2012 and $2.83 per share
prorated from the initial issuance of such shares of Series A Redeemable
Preferred Stock on September 14, 2012 through the end of September 2012 and
(iii) a dividend of $5.50 per share of Series A Redeemable Preferred Stock,
comprised of $5.00 per share for the month of October 2012 and $0.50 per share
prorated from the initial issuance of such shares of Series A Redeemable
Preferred Stock on September 28, 2012 through the end of September 2012.
 
(9)
Comprised of (i) a dividend of $5.00 per share of Series A Redeemable to all
stockholders of record on November 30, 2012 that purchased Primary Series A
Units in connection with our closings of this offering prior to October 17,
2012, (ii) a dividend of $7.50 per share of Series A Redeemable Preferred Stock,
comprised of $5.00 per share for the month of November 2012 and $2.50 per share
prorated from the initial issuance of such shares of Series A Redeemable
Preferred Stock on October 17, 2012 through the end of October 2012 and (iii) a
dividend of $5.17 per share of Series A Redeemable Preferred Stock, comprised of
$5.00 per share for the month of October 2012 and $0.17 per share prorated from
the initial issuance of such shares of Series A Redeemable Preferred Stock on
October 31, 2012 through the end of October 2012.
 
 
 
 
(10)
Comprised of (i) a dividend of $5.00 per share of Series A Redeemable to all
stockholders of record on December 31, 2012 that purchased Primary Series A
Units in connection with our closings of this offering prior to November 15,
2012, (ii) a dividend of $7.67 per share of Series A Redeemable Preferred Stock,
comprised of $5.00 per share for the month of December 2012 and $2.67 per share
prorated from the initial issuance of such shares of Series A Redeemable
Preferred Stock on November 15, 2012 through the end of November 2012 and (iii)
a dividend of $5.17 per share of Series A Redeemable Preferred Stock, comprised
of $5.00 per share for the month of November 2012 and $0.17 per share prorated
from the initial issuance of such shares of Series A Redeemable Preferred Stock
on November 30, 2012 through the end of November 2012.
 
 
 
 
(11)
Comprised of (i) a dividend of $5.00 per share of Series A Redeemable to all
stockholders of record on January 31, 2012 that purchased Primary Series A Units
in connection with our closings of this offering prior to December 14, 2012,
(ii) a dividend of $8.00 per share of Series A Redeemable Preferred Stock,
comprised of $5.00 per share for the month of January 2013 and $3.00 per share
prorated from the initial issuance of such shares of Series A Redeemable
Preferred Stock on December 14, 2012 through the end of December 2012 and (iii)
a dividend of $5.67 per share of Series A Redeemable Preferred Stock, comprised
of $5.00 per share for the month of December 2012 and $0.67 per share prorated
from the initial issuance of such shares of Series A Redeemable Preferred Stock
on December 28, 2012 through the end of November 2012.



Capitalization
The following information replaces in its entirety the section entitled
"Capitalization" on page S-23 of Supplement No. 3.
The following table sets forth (a) our actual capitalization at September 30,
2012, (b) the adjustments to reflect the effect of the issuance of a total of
150,000 shares of Series A Redeemable Preferred Stock in this offering, assuming
the sale of the maximum offering after deducting estimated offering expenses,
including selling commissions and the dealer manager fee, payable by us, (c) our
capitalization as adjusted to reflect the effect of the issuance of 40,000
shares of Series B Preferred Stock on January 16, 2013, after deducting
estimated offering expenses, including selling commissions, payable by us and
(d) our capitalization as adjusted to reflect the effect of both (b) and (c)
above. You should read this table together with the sections entitled "Estimated
Use of Proceeds" and "Selected Financial Information" included elsewhere in this
prospectus, as well as our consolidated financial statements and notes thereto
and the section entitled "Management’s Discussion and Analysis of Financial
Condition and Results of Operations" included in our most recent Annual Report
on Form 10-K and our subsequent Quarterly Reports on Form 10-Q, which are
incorporated by reference into this prospectus.



S-8



--------------------------------------------------------------------------------



 
 
September 30 , 2012
 
 
Actual
 
Series A Maximum
Offering
 
Series B Offering
 
As Adjusted Series A and Series B
 
 
(unaudited)
Stockholders' equity:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Series A Redeemable Preferred Stock, par value $0.01 per share; 150,000 shares
authorized 12,178 or 150,000 issued and outstanding
 
$
122


 
$
1,378


 
$
—


 
$
1,500


Series B Redeemable Preferred Stock, par value $0.01 per share; 40,000 shares
authorized and 0 or 40,000 issued and outstanding
 
$
—


 
$
—


 
$
400


 
$
400


Common Stock, par value $0.01 per share; 400,066,666 shares authorized and
5,178,313 issued and outstanding
 
$
51,783


 
$
—


 
$
—


 
$
51,783


Additional paid-in capital(1)
 
$
51,953,388


 
$
121,971,092


 
$
36,999,600


 
$
210,924,080


Accumulated deficit
 
$
(9,972,849
)
 
$
—


 
$
—


 
$
(9,972,849
)
 
 
 
 
 
 
 
 
 
Non-controlling interest
 
$
1


 
$
—


 
$
—


 
$
1


 
 
 
 
 
 
 
 
 
Total equity
 
$
42,032,445


 
$
121,972,470


 
$
37,000,000


 
$
201,004,915





(1)
Included in additional paid in capital for the actual, Series A maximum
offering, and as adjusted Series A and Series B offering columns is the fair
value of the Warrants that are included in the Units sold in this offering,
which warrants were immediately separable from our Series A Redeemable Preferred
Stock and which Warrants have, as of September 30, 2012, an aggregate estimated
fair value of $398,831. Each Warrant is potentially exercisable into 20 shares
of our common stock, beginning one year after the date of issuance and expires
four years after the date of issuance. The weighted average fair value of each
warrant is $32.75 (or approximately $1.64 on a per underlying share of common
stock basis) and was calculated utilizing the Black-Scholes-Merton model with
valuation assumptions as of September 30, 2012. The weighted average strike
price of the warrants outstanding at September 30, 2012 was approximately $9.39.



Business
The following disclosure is added immediately following the third paragraph
under the heading "Business — Our Properties" on page S-27 of Supplement No. 3.
"On January 23, 2013, our operating partnership completed the purchase of all
the common stock of Ashford Park REIT Inc., the indirect fee-simple owner of
Ashford Park, for a total acquisition cost of approximately $39.4 million,
subject to adjustments for customary pro rations in the acquisition of real
estate. The $39.4 million acquisition cost includes existing first mortgage debt
of approximately $38.8 million, which has been paid in full, but excludes
acquisition-related and financing-related transaction costs. In connection with
the purchase of this asset, our manager received an acquisition fee equal to
approximately $0.4 million. In connection with the acquisition of Ashford Park,
on January 24, 2013, we refinanced the existing first mortgage debt with a
portion of the net proceeds from the Private Placement and with a new loan of
approximately $25.6 million originated by Prudential.
On January 23, 2013, our operating partnership completed the purchase of all the
common stock of Lake Cameron REIT Inc., the indirect fee-simple owner of Lake
Cameron, for a total acquisition cost of approximately $30.4 million, subject to
adjustments for customary pro rations in the acquisition of real estate. The
$30.4 million acquisition cost includes existing first mortgage debt of
approximately $17.5 million, which has been paid in full, but excludes
acquisition-related and financing-related transaction costs. In connection with
the purchase of this asset, our manager received an acquisition fee equal to
approximately $0.3 million. In connection with the acquisition of Lake Cameron,
on January 24, 2013, we refinanced the existing first mortgage debt on Lake
Cameron with a portion of the net proceeds from the Private Placement and with a
new loan of approximately $19.8 million originated by Jones Lang.

S-9



--------------------------------------------------------------------------------



On January 23, 2013, our operating partnership completed the purchase of all the
common stock of McNeil Ranch REIT Inc., the indirect fee-simple owner of McNeil
Ranch, for a total acquisition cost of was approximately $21.0 million, subject
to adjustments for customary pro rations in the acquisition of real estate. The
$21.0 million acquisition cost includes existing first mortgage debt of
approximately $13.4 million, which has been paid in full, but excludes
acquisition-related and financing-related transaction costs. In connection with
the purchase of this asset, our manager received an acquisition fee equal to
approximately $0.2 million. In connection with the acquisition McNeil Ranch, on
January 24, 2013, we refinanced the existing first mortgage debt with a portion
of the net proceeds from the Private Placement and with a new loan of
approximately $13.6 million originated by Jones Lang."
Description of Real Estate Investments
The following disclosure replaces in its entirety the section entitled
"Description of Real Estate Investments--Properties Owned" on page S-44 of
Supplement No. 3.
"The following table provides information as of January 29, 2013 (unless
indicated otherwise) regarding our six multifamily communities.
[supplementno6toprospe_image3.jpg] 
 
[supplementno6toprospe_image3.jpg] 
 
[supplementno6toprospe_image3.jpg] 
 
[supplementno6toprospe_image3.jpg] 
 
[supplementno6toprospe_image3.jpg] 
 
[supplementno6toprospe_image3.jpg] 
 
[supplementno6toprospe_image3.jpg] 
 
 
 
[supplementno6toprospe_image3.jpg] 
Current Name of
Multifamily
Community
 
Location of
Multifamily
Community
 
Number
of Units
 
Average
Per Unit Monthly
Rents(1)
 
Purchase
Price








Mortgage
Debt
Amount
 
Interest
Rate
 
Property Management Agent(2)
 
Annual
Property
Management
Fee
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Ashford Park
 
Atlanta, Georgia
 
408
 
$1,035
 
$41,246,000
(3) 
$25,626,000
(4) 
3.13%
 
 PRM
 
4.0%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Lake Cameron
 
Suburban Raleigh,
North Carolina
 
328
 
$819
 
$31,500,000
(3) 
$19,773,000
(4) 
3.13%
 
 PRM
 
4.0%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
McNeil Ranch
 
Austin, Texas
 
192
 
$1,097
 
$21,915,000
(3) 
$13,646,000
(4) 
3.13%
 
 PRM
 
4.0%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Summit Crossing
 
Suburban Atlanta, Georgia
 
345
 
$931
 
$33,304,434
(5) 
$20,862,000
(6) 
4.71%
 
PRM
 
4.0%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Stone Rise
 
Suburban Philadelphia, Pennsylvania
 
216
 
$1,318
 
$30,584,741
(5) 
$19,500,000
(6) 
2.77%
(7) 
PRM
 
4.0%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Trail Creek
 
Hampton Roads, Virginia
 
204
 
$1,079
 
$23,583,054
(5) 
$15,275,000
(6) 
2.80%
(7) 
PRM
 
4.0%




S-10



--------------------------------------------------------------------------------



(1)
Estimated as of September 30, 2012. Exclusive of additional amounts recoverable
from tenants for utilities and rent concessions that may be offered to tenants.
(2)
Each of our multifamily communities is operated under a management agreement
between our manager and PRM, or the property manager, an affiliate of our
manager.
(3)
The purchase price is based on an estimate of the aggregate value of the
tangible and identifiable intangible assets and liabilities acquired and
inclusive of estimated closing costs and fees.
(4)
Mortgage debt amount and interest rate at January 29, 2013.
(5)
The purchase price of these acquired properties is based on the aggregate value
of the tangible and identifiable
intangible assets and liabilities acquired.
(6)
Mortgage debt amount and interest rate at September 30, 2012. Interest rate
varies monthly and is calculated by adding 2.77% to the British Banker’s
Association’s one month LIBOR Rate for United States Dollar deposits, or LIBOR,
for Stone Rise and 2.80% to LIBOR for Trail Creek. LIBOR was 0.245% on September
30, 2012.
(7)
Variable monthly interest rates are capped at 7.25% and 6.85% for Stone Rise and
Trail Creek, respectively.



See the section entitled "Certain Relationships and Related
Transactions — Agreements With Institutional and Other Investors — Real Estate
Property Investments" contained elsewhere in this prospectus."
The following disclosure is added immediately preceding the section entitled
"Description of Real Estate Investments — Depreciation" beginning on page S-48
of Supplement No. 3.
Liquidation Agreement
"On January 18, 2013, WMAF, WMAF GP, Williams LP, WRA and Oxford entered into
the Liquidation Agreement, in connection with, among other things, the
acquisition of up to three real estate investment properties: Ashford Park, Lake
Cameron and McNeil Ranch, or, collectively, the Real Estate Investment
Properties. We are not a party to the Liquidation Agreement. Oxford holds an
indirect 95% interest, and affiliates of the company hold an indirect 5%
interest, in the Real Estate Investment Properties through their ownership of
WMAF.
The Liquidation Agreement provided that Williams LP had the right to exercise an
option to purchase all the outstanding common stock of the separate real estate
investment trusts, or the REIP Entities, that indirectly own the Real Estate
Investment Properties (and thereby acquire the Real Estate Investment
Properties) at the agreed-upon purchase prices included therein. The Liquidation
Agreement generally is binding on the parties thereto, but the transactions
contemplated thereby regarding the acquisition of the Real Estate Investment
Properties were subject to certain conditions, including Williams LP giving
affirmative notice of its desire to acquire all the common stock of the REIP
Entities and designating our operating partnership as the purchaser of all the
common stock of the REIP Entities. The Liquidation Agreement provides that the
Real Estate Investment Properties will need to be acquired by January 25, 2013
for the Ashford Park and McNeil Ranch properties and March 31, 2013 for the Lake
Cameron property.
On January 18, 2013, pursuant to the terms of the Option Exercise Notices,
Williams LP exercised its options to purchase all the common stock of the REIP
Entities and thereby acquire indirectly the ownership of the Real Estate
Investment Properties, and designated our operating partnership as the purchaser
of all the common stock of the REIP Entities, with a final closing date for such
purchases of January 23, 2013. Further, on January 23, 2013, pursuant to the
terms of stock transfer agreements, or the Stock Transfer Agreements, among our
operating partnership, WMAF and WMAF GP, all the shares of common stock of the
REIP Entities that indirectly own the Real Estate Investment Properties were
transferred from WMAF to our operating partnership. John A. Williams, our Chief
Executive Officer and Chairman, indirectly owns an approximate 1.56% interest in
WMAF, Leonard A. Silverstein, our President and Chief Operating Officer and a
board member, indirectly owns an approximate 0.16% interest in WMAF and William
F. Leseman, our Executive Vice President – Property Management, indirectly owns
an approximate 0.05% interest in WMAF. In connection with the acquisition of all
of the Real Estate Investment Properties, from these indirect interests in WMAF,
Mr. Williams, Mr. Silverstein and Mr. Leseman received approximately $331,175,
$33,268 and $10,429, respectively. See "Risk Factors—We have affiliations with
the property manager and the seller of the Real Estate Investment Properties and
the terms of the acquisitions may not be as favorable to us as if they had been
negotiated with an unaffiliated third party," Risk Factors- We may purchase real
properties from persons with whom affiliates of our manager have prior business
relationships, which may impact the purchase terms, and as a

S-11



--------------------------------------------------------------------------------



result, affect your investment," "Risk Factors- Our manager and its affiliates
receive fees and other compensation based upon our investments, which may impact
operating decisions, and as a result, affect your investment," and "Risk
Factors-- General Risks Related to Investments in Real Estate"
Ashford Park
On January 18, 2013, our operating partnership, under the terms the Liquidation
Agreement, was designated as the Williams Purchaser (as defined in the
Liquidation Agreement) and exercised its option to purchase all of the common
stock of Ashford Park REIT Inc., the indirect fee-simple owner of Ashford Park.
On January 23, 2013, our operating partnership closed on such purchase.
The total acquisition cost of Ashford Park was approximately $39.4 million,
subject to adjustments for customary pro rations in the acquisition of real
estate. The $39.4 million acquisition cost includes existing first mortgage debt
of approximately $38.8 million, which has been paid in full, but excludes
acquisition-related and financing-related transaction costs. In connection with
the purchase of this asset, our manager received an acquisition fee equal to
approximately $0.4 million. Other closing and financing related costs are
expected to be approximately $1.5 million, including approximately $0.6 million
for minor deferred maintenance and minor capital expenditures. In connection
with the acquisition of Ashford Park, on January 24, 2013, we refinanced the
existing first mortgage debt with a portion of the net proceeds from the Private
Placement and with a new loan of approximately $25.6 million originated by
Prudential.
Ashford Park is a multifamily community consisting of 408 units located in
Atlanta, Georgia. The community consists of three buildings on a 10.6-acre
landscaped setting. Ashford Park is comprised of a unit mix of 190 one-bedroom
units, 182 two-bedroom units and 36 three-bedroom units. The property was
constructed in 1992 and its apartment homes have an average size of 1,008 square
feet. We believe the Ashford Park property is suitable and adequate for use as a
multifamily apartment complex. We have no present intention to make major
renovations, improvements or developments at the Ashford Park property.
There are currently ten other apartment communities in the area that we believe
are competitive with Ashford Park. Including Ashford Park, these 11 communities
include 4,410 units, have an average unit size of 1,036 square feet and an
average year of construction of 2000. In addition to existing competitive
properties, the submarket in which Ashford Park is located had no units
delivered in the twelve months ended September 30, 2012 and no additional units
are scheduled to be delivered through September 30, 2013. In addition to the
specific competitive conditions described above, general competitive conditions
affecting Ashford Park include those identified in the section entitled
"Competition" included elsewhere in this prospectus.
On January 24, 2013, our subsidiary that owns Ashford Park obtained a
non-recourse first mortgage loan, or the Ashford Loan, from Prudential in the
original principal amount of approximately $25.6 million. Following execution of
a Multifamily Loan and Security Agreement, or the Ashford Loan Agreement, and
related documents, Prudential will sell, transfer, deliver and assign the
Ashford Loan to the Federal Home Loan Mortgage Corporation, or the Lender. The
Ashford Loan is secured by Ashford Park by a Multifamily Deed to Secure Debt,
Assignment of Rents and Security Agreement, or the Ashford Mortgage. Our
subsidiary that owns Ashford Park received net proceeds of approximately $25.3
million after payment of costs and fees associated with obtaining the Ashford
Loan. The Ashford Loan bears interest at a fixed rate of interest equal to 3.13%
per annum. The Ashford Loan requires monthly payments of accrued interest only
from the period of March 1, 2013 to February 1, 2018. Beginning on March 1,
2018, the Ashford Loan will require monthly payments of accrued interest and
principal based on a 30-year amortization period. All remaining indebtedness,
including all interest and principal, is due by February 1, 2020. Subject to
limited exceptions, our subsidiary that owns Ashford Park must pay additional
charges for prepayment of any principal prior to the three-month period
beginning on November 1, 2019. There are no guaranties of the Ashford Loan
provided by us or our operating partnership.
In accordance with the terms of the Ashford Loan Agreement and the note related
to the borrowing, the payment of the note may be accelerated at the option of
the Lender if an event of default occurs. As defined in the Ashford Loan
Agreement, events of default include, but are not limited to: failure to pay any
amount due under the Ashford Loan Agreement or any related documents when due;
failure to maintain insurance coverage required under the Ashford Loan
Agreement; owning any real or personal property other than the mortgaged
property and personal property related to the operation and maintenance of the
mortgaged property; and any materially false or misleading representations or
warranties made in connection with the Ashford Loan Agreement.
We expect that the initial basis in the property for federal income tax purposes
will be equal to the purchase price. We plan to depreciate the property for
federal income tax purposes on a straight-line basis using an estimated useful
life of 27.5 years.

S-12



--------------------------------------------------------------------------------



All the leased space is residential with leases ranging from an initial term of
six months to one year. The average historical occupancy rate (determined by the
total number of units actually occupied at the specific point in time indicated)
for the last five years is as follows:
At December 31, 2011
93.1%
At December 31, 2010
93.6%
At December 31, 2009
90.7%
At December 31, 2008
89.2%
At December 31, 2007
89.2%



No single tenant occupies 10% or more of Ashford Park.
The average historical effective net annual rental rate per unit (including any
tenant concessions and abatements) at the property is as follows:
Year ending December 31, 2011
$11,890
Year ending December 31, 2010
$11,438
Year ending December 31, 2009
$11,574
Year ending December 31, 2008
$12,555
Year ending December 31, 2007
$12,242



Property taxes paid on Ashford Park for the fiscal year ended December 31, 2011
were $665,518. Ashford Park was subject to a tax rate of 4.55% of its assessed
value of $14,640,000.
Under a contract with our manager, the property manager will act as property
manager of Ashford Park. We believe Ashford Park is adequately insured.
An unaudited trailing twelve month profit and loss financial report for Ashford
Park for the period ended September 30, 2012 is included as Exhibit A hereto.
Lake Cameron
On January 18, 2013, our operating partnership, under the terms of the
Liquidation Agreement, was designated as the Williams Purchaser (as defined in
the Liquidation Agreement) and exercised its option to purchase all of the
common stock of Lake Cameron REIT Inc., the indirect fee-simple owner of Lake
Cameron. On January 23, 2013, our operating partnership closed on such purchase.
The total acquisition cost of Lake Cameron was approximately $30.4 million,
subject to adjustments for customary pro rations in the acquisition of real
estate. The $30.4 million acquisition cost includes existing first mortgage debt
of approximately $17.5 million, which has now been paid in full, but excludes
acquisition-related and financing-related transaction costs. In connection with
the purchase of this asset, our manager received an acquisition fee equal to
approximately $0.3 million. Other closing and financing related costs are
expected to be approximately $0.9 million, including approximately $0.2 million
for minor deferred maintenance and

S-13



--------------------------------------------------------------------------------



minor capital expenditures. In connection with the acquisition of Lake Cameron,
on January 24, 2013, we refinanced existing first mortgage debt on Lake Cameron
with a new loan of approximately $19.8 million originated by Jones Lang.
Lake Cameron is a multifamily community consisting of 328 units located in
suburban Raleigh, North Carolina. The community consists of one clubhouse, 14
residential and eight garage buildings on a 23.94-acre landscaped setting. Lake
Cameron is comprised of a unit mix of 128 one-bedroom units, 164 two-bedroom
units and 36 three-bedroom units. The property was constructed in 1997 and its
apartment homes have an average size of 940 square feet. We believe the Lake
Cameron property is suitable and adequate for use as a multifamily apartment
complex. We have no present intention to make major renovations, improvements or
developments at the Lake Cameron property.
There are currently seven other apartment communities in the area that we
believe are competitive with Lake Cameron. Including Lake Cameron, these eight
communities include 2,640 units, have an average unit size of 1,051 square feet
and an average year of construction of 1998. In addition to existing competitive
properties, the submarket in which Lake Cameron is located had 404 units
delivered in the twelve months ended September 30, 2012 and 149 additional units
are scheduled to be delivered through September 30, 2013. In addition to the
specific competitive conditions described above, general competitive conditions
affecting Lake Cameron include those identified in the section entitled
"Competition" included elsewhere in this prospectus.
On January 24, 2013, our subsidiary that owns Lake Cameron obtained a
non-recourse first mortgage loan, or the Lake Cameron Loan, from Jones Lang in
the original principal amount of approximately $19.8 million. Following
execution of a Multifamily Loan and Security Agreement, or the Lake Cameron Loan
Agreement, and related documents, Jones Lang will sell, transfer, deliver and
assign the Lake Cameron Loan to the Lender. The Lake Cameron Loan is secured by
Lake Cameron by a Multifamily Deed of Trust, Assignment of Rents, Security
Agreement and Fixture Filing, or the Lake Cameron Mortgage. Our subsidiary that
owns Lake Cameron received net proceeds of approximately $19.5 million after
payment of costs and fees associated with obtaining the Lake Cameron Loan. The
Lake Cameron Loan bears interest at a fixed rate of interest equal to 3.13% per
annum. The Lake Cameron Loan requires monthly payments of accrued interest only
from the period of March 1, 2013 to February 1, 2018. Beginning on March 1,
2018, the Lake Cameron Loan will require monthly payments of accrued interest
and principal based on a 30-year amortization period. All remaining
indebtedness, including all interest and principal, is due by February 1, 2020.
Subject to limited exceptions, our subsidiary that owns Lake Cameron must pay
additional charges for prepayment of any principal prior to the three-month
period beginning on November 1, 2019. There are no guaranties of the Lake
Cameron Loan provided by us or our operating partnership.
In accordance with the terms of the Lake Cameron Loan Agreement and the note
related to the borrowing, the payment of the note may be accelerated at the
option of the Lender if an event of default occurs. As defined in the Lake
Cameron Loan Agreement, events of default include, but are not limited to:
failure to pay any amount due under the Lake Cameron Loan Agreement or any
related documents when due; failure to maintain insurance coverage required
under the Lake Cameron Loan Agreement; owning any real or personal property
other than the mortgaged property and personal property related to the operation
and maintenance of the mortgaged property; and any materially false or
misleading representations or warranties made in connection with the Lake
Cameron Loan Agreement.
We expect that the initial basis in the property for federal income tax purposes
will be equal to the purchase price. We plan to depreciate the property for
federal income tax purposes on a straight-line basis using an estimated useful
life of 27.5 years.
All the leased space is residential with leases ranging from an initial term of
six months to one year. The average historical occupancy rate (determined by the
total number of units actually occupied at the specific point in time indicated)
for the last five years is as follows:

S-14



--------------------------------------------------------------------------------



At December 31, 2011
92.7%
At December 31, 2010
93.3%
At December 31, 2009
94.8%
At December 31, 2008
87.5%
At December 31, 2007
96.6%



No single tenant occupies 10% or more of Lake Cameron.
The average historical effective net annual rental rate per unit (including any
tenant concessions and abatements) at the property is as follows:
Year ending December 31, 2011
$9,119
Year ending December 31, 2010
$8,693
Year ending December 31, 2009
$8,504
Year ending December 31, 2008
$8,845
Year ending December 31, 2007
$8,251



Property taxes paid on Lake Cameron for the fiscal year ended December 31, 2011
were $214,187. Lake Cameron was subject to a tax rate of .902% of its assessed
value.
Under a contract with our manager, the property manager will act as property
manager of Lake Cameron. We believe Lake Cameron is adequately insured.
An unaudited trailing twelve month profit and loss financial report for Lake
Cameron for the period ended September 30, 2012 is included as Exhibit B hereto.
McNeil Ranch
On January 18, 2013, our operating partnership, under the terms of the
Liquidation Agreement, was designated as the Williams Purchaser (as defined in
the Liquidation Agreement) and exercised its option to purchase all of the
common stock of McNeil Ranch REIT Inc., the indirect fee-simple owner of McNeil
Ranch. On January 23, 2013, our operating partnership closed on such purchase.
The total acquisition cost of McNeil Ranch was approximately $21.0 million,
subject to adjustments for customary pro rations in the acquisition of real
estate. The $21.0 million acquisition cost includes existing first mortgage debt
of approximately $13.4 million, which has been paid in full, but excludes
acquisition-related and financing-related transaction costs. In connection with
the purchase of this asset, our manager received an acquisition fee equal to
approximately $0.2 million. Other closing and financing related costs are
expected to be approximately $0.8 million, including approximately $0.2 million
for minor deferred maintenance and minor capital expenditures. In connection
with the acquisition of McNeil Ranch, we refinanced the existing first mortgage
debt with a portion of the net proceeds from the Private Placement and with a
new loan of approximately $13.6 million originated by Jones Lang.
McNeil Ranch is a multifamily community consisting of 192 units located in
Austin, Texas. The community consists of sixteen residential buildings and one
clubhouse on a 10.9-acre landscaped setting. McNeil Ranch is comprised of a unit
mix of 86 one-

S-15



--------------------------------------------------------------------------------



bedroom units, 70 two-bedroom units and 36 three-bedroom units. The property was
constructed in 1999 and its apartment homes have an average size of 1,067 square
feet. We believe the McNeil Ranch property is suitable and adequate for use as a
multifamily apartment complex. We have no present intention to make major
renovations, improvements or developments at the McNeil Ranch property.
There are currently eleven other apartment communities in the area that we
believe are competitive with McNeil Ranch. Including McNeil Ranch, these 12
communities include 3,743 units, have an average unit size of 946 square feet
and an average year of construction of 1999. In addition to existing competitive
properties, the submarket in which McNeil Ranch is located had 244 units
delivered in the twelve months ended September 30, 2012 and no additional units
are scheduled to be delivered through September 30, 2013. In addition to the
specific competitive conditions described above, general competitive conditions
affecting Lake Cameron include those identified in the section entitled
"Competition" included elsewhere in this prospectus.
    On January 24, 2013, our subsidiary that owns McNeil Ranch obtained a
non-recourse first mortgage loan, or the McNeil Ranch Loan, from Jones Lang in
the original principal amount of approximately $13.6 million. Following
execution of a Multifamily Loan and Security Agreement, or the McNeil Ranch Loan
Agreement, and related documents, Jones Lang will sell, transfer, deliver and
assign the McNeil Ranch Loan to the Lender. The McNeil Ranch Loan is secured
McNeil Ranch by a Multifamily Deed of Trust, Assignment of Rents, Security
Agreement and Fixture Filing, or the McNeil Mortgage, and together with the
Ashford Mortgage and the Lake Cameron Mortgage, the Mortgages. Our subsidiary
that owns McNeil Ranch received net proceeds of approximately $13.4 million
after payment of costs and fees associated with obtaining the McNeil Ranch Loan.
The McNeil Ranch Loan bears interest at a fixed rate of interest equal to 3.13%
per annum. The McNeil Ranch Loan requires monthly payments of accrued interest
only from the period of March 1, 2013 to February 1, 2018. Beginning on March 1,
2018, the McNeil Ranch Loan will require monthly payments of accrued interest
and principal based on a 30-year amortization period. All remaining
indebtedness, including all interest and principal, is due by February 1, 2020.
Subject to limited exceptions, our subsidiary that owns McNeil Ranch must pay
additional charges for prepayment of any principal prior to the three-month
period beginning on November 1, 2019. There are no guaranties of the McNeil
Ranch Loan provided by us or our operating partnership.
In accordance with the terms of the McNeil Ranch Loan Agreement and the note
related to the borrowing, the payment of the note may be accelerated at the
option of the Lender if an event of default occurs. As defined in the McNeil
Ranch Loan Agreement, events of default include, but are not limited to: failure
to pay any amount due under the McNeil Ranch Loan Agreement or any related
documents when due; failure to maintain insurance coverage required under the
McNeil Ranch Loan Agreement; owning any real or personal property other than the
mortgaged property and personal property related to the operation and
maintenance of the mortgaged property; and any materially false or misleading
representations or warranties made in connection with the McNeil Ranch Loan
Agreement.
We expect that the initial basis in the property for federal income tax purposes
will be equal to the purchase price. We plan to depreciate the property for
federal income tax purposes on a straight-line basis using an estimated useful
life of 27.5 years.
All the leased space is residential with leases ranging from an initial term of
six months to one year. The average historical occupancy rate (determined by the
total number of units actually occupied at the specific point in time indicated)
for the last five years is as follows:
At December 31, 2011
97.4%
At December 31, 2010
94.8%
At December 31, 2009
90.6%
At December 31, 2008
90.6%
At December 31, 2007
94.3%



No single tenant occupies 10% or more of McNeil Ranch.

S-16



--------------------------------------------------------------------------------



The average historical effective net annual rental rate per unit (including any
tenant concessions and abatements) at the property is as follows:
Year ending December 31, 2011
$12,628
Year ending December 31, 2010
$12,061
Year ending December 31, 2009
$12,231
Year ending December 31, 2008
$12,542
Year ending December 31, 2007
$12,073



Property taxes paid on McNeil Ranch for the fiscal year ended December 31, 2011
were $411,296. McNeil Ranch was subject to a tax rate of 2.475% of its assessed
value.
Under a contract with our manager, the property manager will act as property
manager of McNeil Ranch. We believe McNeil Ranch is adequately insured.
An unaudited trailing twelve month profit and loss financial report for McNeil
Ranch for the period ended September 30, 2012 is included as Exhibit C hereto.
Certain Relationships and Related Transactions
The following disclosure is added under the immediately prior to the section
entitled "Certain Relationships and Related Transactions — The Manager Loan" on
page S-65 of Supplement No. 3.
Liquidation Agreement
"On January 18, 2013, WMAF, WMAF GP, Williams LP, WRA and Oxford, entered into
the Liquidation Agreement in connection with, among other things, the
acquisition of up to three real estate investment properties: Ashford Park, Lake
Cameron and McNeil Ranch, or, collectively, the Real Estate Investment
Properties. We are not a party to the Liquidation Agreement. Oxford holds an
indirect 95% interest, and affiliates of the company hold an indirect 5%
interest, in the Real Estate Investment Properties through their ownership of
WMAF.
The Liquidation Agreement provides that Williams LP had the right to exercise an
option to purchase all the outstanding common stock of the separate real estate
investment trusts, or the REIP Entities, that indirectly own the Real Estate
Investment Properties (and thereby acquire the Real Estate Investment
Properties) at the agreed-upon purchase prices included therein. The Liquidation
Agreement generally is binding on the parties thereto, but the transactions
contemplated thereby regarding the acquisition of the Real Estate Investment
Properties were subject to certain conditions, including Williams LP giving
affirmative notice of its desire to acquire all the common stock of the REIP
Entities and designating our operating partnership as the purchaser of all the
common stock of the REIP Entities. The Liquidation Agreement provides that the
Real Estate Investment Properties will need to be acquired by January 25, 2013
for the Ashford Park and McNeil Ranch properties and March 31, 2013 for the Lake
Cameron property.
On January 18, 2013, pursuant to the terms of the Option Exercise Notices,
Williams LP exercised its options to purchase all the common stock of the REIP
Entities and thereby acquire indirectly the ownership of the Real Estate
Investment Properties, and designated our operating partnership as the purchaser
of all the common stock of the REIP Entities, with a final closing date for such
purchases of January 23, 2013. Further, on January 23, 2013, pursuant to the
terms of stock transfer agreements, or the Stock Transfer Agreements, among our
operating partnership, WMAF and WMAF GP, all the shares of common stock of the
REIP Entities that indirectly own the Real Estate Investment Properties were
transferred from WMAF to our operating partnership. John A. Williams, our Chief
Executive Officer and Chairman, indirectly owns an approximate 1.56% interest in
WMAF, Leonard A. Silverstein, our President and Chief Operating Officer and a
board member, indirectly owns an approximate 0.16% interest in WMAF and William
F.

S-17



--------------------------------------------------------------------------------



Leseman, our Executive Vice President – Property Management, indirectly owns an
approximate 0.05% interest in WMAF. In connection with the acquisition of all of
the Real Estate Investment Properties, from these indirect interests in WMAF,
Mr. Williams, Mr. Silverstein and Mr. Leseman received approximately $331,175,
$33,268 and $10,429, respectively."
The following disclosure replaces the first sentence of the first paragraph
under the heading "Certain Relationships and Related Party Transactions--Real
Estate Property Investments" on page S-65 of Supplement No. 3.
"As of the date of this prospectus, we have acquired six multifamily communities
and entered into the Mezzanine Loan related to the construction of a multifamily
community that we have an option to purchase."
The following disclosure is added immediately following the final paragraph
under the heading "Certain Relationships and Related Party Transactions--Real
Estate Property Investments" on page S-66 of Supplement No. 3.
"Each of Ashford Park, Lake Cameron and McNeil Ranch were acquired pursuant to
the terms of the Liquidation Agreement between WMAF, WMAF GP, Williams LP, WRA
and Oxford. We are not a party to the Liquidation Agreement. Oxford holds an
indirect 95% interest, and affiliates of the company hold an indirect 5%
interest, in the Real Estate Investment Properties through their ownership of
WMAF. John A. Williams, our Chief Executive Officer and Chairman, indirectly
owns an approximate 1.56% interest in WMAF, Leonard A. Silverstein, our
President and Chief Operating Officer and a board member, indirectly owns an
approximate 0.16% interest in WMAF and William F. Leseman, our Executive Vice
President – Property Management, indirectly owns an approximate 0.05% interest
in WMAF. In connection with the acquisition of each of Ashford Park, Lake
Cameron and McNeil Ranch, from these indirect interests in WMAF, Mr. Williams,
Mr. Silverstein and Mr. Leseman received approximately $331,175, $33,268 and
$10,429, respectively."
Description of Securities
The following disclosure is added immediately preceding the section entitled,
"Description of Securities – Common Stock Warrants" on page 155 of the
Prospectus.
"Series B Mandatorily Convertible Preferred Stock
Our board of directors, including our independent directors, has created out of
the authorized and unissued shares of our preferred stock, a series of preferred
stock, designated as the Series B Mandatorily Convertible Preferred Stock.
The following is a brief description of the terms of our Series B Mandatorily
Convertible Preferred Stock, which was offered to certain investors in the
Private Placement described above. The description of our Series B Mandatorily
Convertible Preferred Stock contained herein does not purport to be complete and
is qualified in its entirety by reference to the Articles Supplementary for our
Series B Mandatorily Convertible Cumulative Perpetual Preferred Stock, which has
been filed with the SEC as exhibit 4.1 to that certain Current Report on Form
8-K, filed with the SEC on January 23, 2013.
Rank: The Series B Mandatorily Convertible Preferred Stock ranks senior to our
common stock and to the Class A Units and Class B Units issued by our operating
partnership and on a parity with the Series A Redeemable Preferred Stock, the
Series A Redeemable Preferred Limited Partnership Units issued by our operating
partnership and the Series B Mandatorily Convertible Preferred Stock issued by
our operating partnership with respect to payment of dividends and distribution
of amounts upon liquidation, dissolution or winding up.
Stated Value: Each share of Series B Mandatorily Convertible Preferred Stock has
a "Stated Value" of $1,000.
Dividends: Subject to the preferential rights of the holders of any class or
series of our capital stock ranking senior to the Series B Mandatorily
Convertible Preferred Stock, if any such class or series is authorized in the
future, the holders of Series B Mandatorily Convertible Preferred Stock are
entitled to receive, when, and if authorized by our board of directors and
declared by us out of legally available funds, a dividend, on an as converted
basis, that mirrors any dividend payable on shares of our common stock and also
will be entitled to share in any other distribution made on our common stock on
an as converted basis (other than dividends or other distributions payable in
our common stock), for the period beginning with any dividends and other
distributions in respect of the

S-18



--------------------------------------------------------------------------------



first quarter of 2013. Any dividends or other distributions on the Series B
Mandatorily Convertible Preferred Stock for the first quarter of 2013 will be
paid, on an as converted basis, pro rata from the date of issuance.
For the period beginning on May 16, 2013, but only to the extent that the Series
B Mandatorily Convertible Preferred Stock remains outstanding during this period
and subject to the preferential rights of holders of any shares of senior
capital stock of the company, each share of the Series B Mandatorily Convertible
Preferred Stock will bear a dividend, when and as authorized by the Board of
Directors, equal to the excess, if any, of (i) 15.0% per annum, minus (ii) any
dividend or other distribution payable by us on the Series B Mandatorily
Convertible Preferred Stock pursuant to the previous paragraph in respect of the
applicable quarterly period. Such dividends shall be cumulative from May 16,
2013 and shall be payable quarterly in arrears on or before July 15th, October
15th, January 15th and April 15th of each year or, if not a business day, the
next succeeding business day. If the Series B Mandatorily Convertible Preferred
Stock is converted to our common stock prior to May 16, 2013, then no additional
dividends will be payable on the Series B Mandatorily Convertible Preferred
Stock.
Mandatory Conversion: The Series B Mandatorily Convertible Preferred Stock will
automatically convert into shares of our common stock on the later of (a) the
close of business on the fifth business day and (b) approval of our listing
application for such shares of our common stock by the NYSE MKT, in both cases,
following the approval by the requisite holders of our common stock of the
conversion of the Series B Mandatorily Convertible Preferred Stock into common
stock and the issuance of common stock upon such conversion. Each share of
Series B Mandatorily Convertible Preferred Stock shall convert into that number
of shares of our common stock equal to (i) the sum of the Stated Value and all
accrued and unpaid dividends thereon, divided by (ii) the conversion price of
$7.00 per share, subject to adjustment as described below.
Adjustment. If the company, at any time prior to the conversion of the Series B
Mandatorily Convertible Preferred Stock into shares of our common stock, (i)
pays a dividend or make a distribution on the outstanding shares of its common
stock payable in its common stock, (ii) subdivides the outstanding shares of its
common stock into a larger number of shares, (iii) combines the outstanding
shares of its common stock into a smaller number of shares, or (iv) issues any
shares of its capital stock in a reclassification, recapitalization or other
similar event affecting its common stock (subject to certain exceptions as
specified in the Articles Supplementary for Series B Mandatorily Convertible
Preferred Stock), then the conversion price in effect immediately prior to such
event shall be adjusted (and/or any other appropriate actions shall be taken by
the company) so that the holder of any share of Series B Mandatorily Convertible
Preferred Stock thereafter converted shall be entitled to receive the number of
shares of our common stock or other securities of the company that such holder
would have owned or would have been entitled to receive upon or by reason of any
of the events described above, had such share of Series B Mandatorily
Convertible Preferred Stock been converted immediately prior to the occurrence
of such event. No fractional adjustments shall be made in an amount of less than
one cent per share.


Voting Rights: Holders of the Series B Mandatorily Convertible Preferred Stock
generally will have no voting rights, unless their preferred dividends are in
arrears for six or more quarterly periods (whether or not consecutive). Whenever
such a preferred dividend default exists, holders of Series B Mandatorily
Convertible Preferred Stock, voting as a single class with the holders of any
other class or series of our preferred stock having similar voting rights, have
the right to elect two additional directors to the Board of Directors. This
right continues until all dividends accumulated on the Series B Mandatorily
Convertible Preferred Stock have been fully paid or authorized and declared and
a sum sufficient for the payment thereof set aside for payment. The term of
office of each director elected by the holders of Series B Mandatorily
Convertible Preferred Stock expires upon cure of the preferred dividend default.
The affirmative vote or consent of the holders of at least two-thirds of the
outstanding shares of Series B Mandatorily Convertible Preferred Stock, voting
as a single class, shall be required to authorize, create, increase the number
of or issue any shares of capital stock of the company that are senior to the
Series B Mandatorily Convertible Preferred Stock or any security convertible
into our capital stock that is senior to the Series B Mandatorily Convertible
Preferred Stock or reclassify any other existing shares of our capital stock of
into shares of our capital stock that are senior to the Series B Mandatorily
Convertible Preferred Stock.
Optional Redemption at the Option of the Company: The Series B Mandatorily
Convertible Preferred Stock is redeemable by us, in whole or in part at any time
and from time to time, at a redemption price per share of the Series B
Mandatorily Convertible Preferred Stock equal to: (i) if the redemption occurs
on or prior to the first anniversary of the issuance of the Series B Mandatorily
Convertible Preferred Stock, the greater of (A) 105% of the liquidation
preference plus all accrued and unpaid dividends, and (B) 105% of the value of
that number of shares of our common stock into which such share of Series B
Mandatorily Convertible Preferred

S-19



--------------------------------------------------------------------------------



Stock would have been convertible immediately prior to the day fixed for
redemption, which value shall be calculated on the volume weighted average price
of our common stock for the 20 trading days prior to the day fixed for
redemption; or (ii) if the redemption occurs after the first anniversary of the
issuance of the Series B Mandatorily Convertible Preferred Stock, the greater of
(A) 100% of the liquidation preference plus all accrued and unpaid dividends;
and (B) 100% of the value of that number of shares of our common stock into
which such share of Series B Mandatorily Convertible Preferred Stock would have
been convertible immediately prior to the day fixed for redemption, which value
shall be calculated on the volume weighted average price of our common stock for
the 20 trading days prior to the day fixed for redemption.
Liquidation Preference. Upon any voluntary or involuntary liquidation,
dissolution or winding-up of our affairs, before any distribution or payment
shall be made to holders of our common stock or any other class or series of
capital stock ranking junior to our shares of Series B Mandatorily Convertible
Preferred Stock, the holders of shares of Series B Mandatorily Convertible
Preferred Stock will be entitled to be paid out of our assets legally available
for distribution to our stockholders, after payment or provision for our debts
and other liabilities, a liquidation preference equal to the Stated Value per
share, plus an amount equal to any accrued and unpaid dividends (whether or not
declared) to and including the date of payment.
After payment of the full amount of the liquidating distributions to which they
are entitled, the holders of our shares of Series B Mandatorily Convertible
Preferred Stock will have no right or claim to any of our remaining assets. Our
consolidation or merger with or into any other corporation, trust or other
entity, the consolidation or merger of any other corporation, trust or entity
with or into us, the sale or transfer of any or all our assets or business, or a
statutory share exchange will not be deemed to constitute a liquidation,
dissolution or winding-up of our affairs.
In determining whether a distribution (other than upon voluntary or involuntary
liquidation), by dividend, redemption or other acquisition of shares of our
stock or otherwise, is permitted under the MGCL, amounts that would be needed,
if we were to be dissolved at the time of distribution, to satisfy the
preferential rights upon dissolution of holders of the Series B Mandatorily
Convertible Preferred Stock will not be added to our total liabilities.
Exchange Listing: We do not plan on making an application to list the shares of
Series B Mandatorily Convertible Preferred Stock on NYSE MKT, any other national
securities exchange or any other nationally recognized trading system."
The following disclosure is added immediately following the first paragraph
under the heading, "Description of Securities -- Distribution Policy and
Distributions" on page 158 of the Prospectus.
"Subject to the preferential rights of the holders of any class or series of our
capital stock ranking senior to the Series B Mandatorily Convertible Preferred
Stock, if any such class or series is authorized in the future, the holders of
Series B Mandatorily Convertible Preferred Stock are entitled to receive, when,
and if authorized by our board of directors and declared by us out of legally
available funds, a dividend, on an as converted basis, that mirrors any dividend
payable on shares of our common stock and also will be entitled to share in any
other distribution made on our common stock on an as converted basis (other than
dividends or other distributions payable in our common stock), for the period
beginning with any dividends and other distributions in respect of the first
quarter of 2013. Any dividends or other distributions on the Series B
Mandatorily Convertible Preferred Stock for the first quarter of 2013 will be
paid, on an as converted basis, pro rata from the date of issuance.
For the period beginning on May 16, 2013, but only to the extent that the Series
B Mandatorily Convertible Preferred Stock remains outstanding during this period
and subject to the preferential rights of holders of any shares of senior
capital stock of the company, each share of the Series B Mandatorily Convertible
Preferred Stock will bear a dividend, when and as authorized by the Board of
Directors, equal to the excess, if any, of (i) 15.0% per annum, minus (ii) any
dividend or other distribution payable by us on the Series B Mandatorily
Convertible Preferred Stock pursuant to the previous paragraph in respect of the
applicable quarterly period. Such dividends shall be cumulative from May 16,
2013 and shall be payable quarterly in arrears on or before July 15th, October
15th, January 15th and April 15th of each year or, if not a business day, the
next succeeding business day. If the Series B Mandatorily Convertible Preferred
Stock is converted to our common stock prior to May 16, 2013, then no additional
dividends will be payable on the Series B Mandatorily Convertible Preferred
Stock."

S-20



--------------------------------------------------------------------------------



Shares of Common Stock Eligible for Future Resale
The following disclosure replaces in its entirety section entitled, "Shares of
Common Stock Eligible for Future Resale -- Registration Rights Agreement" on
page 163 of the Prospectus.
"In connection with closing of our private placement offering on April 5, 2011,
we entered into a registration rights agreement with WOF that requires us to
register under the Securities Act the shares of common stock held by it and its
transferees under certain circumstances and subject to certain restrictions. In
addition, in connection with the closing of our private placement on January 17,
2013, we entered into a registration rights agreement with certain accredited
investors who purchased securities in such offering that requires us to register
under the Securities Act the shares of common stock held by it and its
transferees under certain circumstances and subject to certain restrictions.
Such securities registered under any registration statement are available for
sale in the open market unless restrictions apply. See the section entitled
"Certain Relationships and Related Transactions — Agreements With Institutional
and Other Investors" included elsewhere in this prospectus."
Summary of our Organizational Documents
The following disclosure is added immediately following the final sentence under
the heading, "Summary of our Organizational Documents — Stockholders Meetings
and Voting Rights" on page 164 of the Prospectus.
"Holders of the Series B Mandatorily Convertible Preferred Stock generally will
have no voting rights, unless their preferred dividends are in arrears for six
or more quarterly periods (whether or not consecutive). Whenever such a
preferred dividend default exists, the Series B Mandatorily Convertible
Preferred Stock stockholders, voting as a single class with the holders of any
other class or series of our preferred stock having similar voting rights, have
the right to elect two additional directors to the Board of Directors. This
right continues until all dividends accumulated on the Series B Mandatorily
Convertible Preferred Stock have been fully paid or authorized and declared and
a sum sufficient for the payment thereof set aside for payment. The term of
office of each director elected by the holders of Series B Mandatorily
Convertible Preferred Stock expires upon cure of the preferred dividend
default."
Summary of our Operating Partnership Agreement
The following disclosure replaces in its entirety the paragraph under the
heading, "Summary of our Operating Partnership – Description of Partnership
Units" beginning on page 168 of the Prospectus.
"Partnership interests in the operating partnership, other than the special
limited partnership interest, are divided into "units." The operating
partnership has five classes of units: (a) GP Units; (b) Class A Units; (c)
Class B Units; (d) Series A Redeemable Preferred Units, and (e) Series B
Preferred Units."
The following disclosure replaces in its entirety the first two sentences in the
third paragraph under the heading "Summary of our Operating Partnership –
Description of Partnership Units – Limited Partnership Units Generally" on page
168 of the Prospectus.
"Distributions on the Series A Redeemable Preferred Units, the Series B
Preferred Units, each Class A Unit and Class B Unit (and GP Unit) are as set
forth in the operating partnership agreement."
The following disclosure is inserted immediately before the heading "Summary of
our Operating Partnership – Description of Partnership Units – Class B Units" on
page 170 of the Prospectus.
"Series B Preferred Units
Our operating partnership issued Series B Preferred Units to correspond with our
issuance of shares of Series B Mandatorily Convertible Preferred Stock. The
Series B Preferred Units represent a class of limited partnership units of the
operating partnership that are subject to the additional terms contained in the
operating partnership agreement and summarized here. Subject to our future
issuance of certain senior securities, the Series B Preferred Units are on
parity with respect to the Series A Redeemable Preferred Units with respect to
distribution rights and rights upon our liquidation, winding-up or dissolution
and rank senior to all other limited partnership units with respect to
distribution rights and rights upon our liquidation, winding-up or dissolution.

S-21



--------------------------------------------------------------------------------



The Series B Preferred Units will automatically convert into Class A Units at
the same time as, and on terms substantially similar to, the conversion of the
Series B Mandatorily Convertible Preferred Stock into our common stock. In
addition, our operating partnership will have the right to redeem any or all
Series B Preferred Units upon terms substantially similar to the company’s right
to redeem the Series B Mandatorily Convertible Preferred Stock."
The following disclosure is inserted at the end of the second paragraph under
the heading "Summary of our Operating Partnership – Description of Partnership
Units – Class B Units" on page 170 of the Prospectus.
"In addition, the holders of Class B Units have the right, subject to the
consent of the general partner, to make capital contributions periodically to
the operating partnership to cause a revaluation of the market capitalization of
the operating partnership."
The following disclosure replaces in its entirety the second sentence in the
first paragraph under the heading, "Summary of our Operating Partnership –
Issuance of Additional Units" on page 172 of the Prospectus.
"A new issuance may include preferred units, which may have rights which are
different than, and/or superior to, those of GP Units, Series A Redeemable
Preferred Units, Series B Preferred Units, Class A Units and Class B Units."
The following disclosure replaces in its entirety the text in the first bullet
in the second paragraph under the heading, "Summary of our Operating Partnership
– Distributions" on page 173 of the Prospectus.
"first, 100% to us as holder of the Series A Redeemable Preferred Units (which
we will distribute to the holders of our Series A Redeemable Preferred Stock)
and the Series B Preferred Units (which we will distribute to the holders of our
Series B Mandatorily Convertible Preferred Stock), pro rata in proportion to
their relative accrued and unpaid Preferred Returns until the Preferred Return
has been met with respect to the Series A Redeemable Preferred Units and Series
B Preferred Units."
The following disclosure replaces in its entirety the text in the first bullet
in the third paragraph under the heading, "Summary of our Operating Partnership
– Distributions" on page 173 of the Prospectus.
"first, 100% to us as holder of the Series A Redeemable Preferred Units (which
we will distribute to the holders of our Series A Redeemable Preferred Stock)
and the Series B Preferred Units (which we will distribute to the holders of our
Series B Mandatorily Convertible Preferred Stock), pro rata in proportion to
their relative accrued and unpaid Preferred Returns until the Preferred Return
has been met with respect to the Series A Redeemable Preferred Units and Series
B Preferred Units."
The following disclosure replaces in its entirety the text in the last bullet in
the third paragraph under the heading, "Summary of our Operating Partnership –
Distributions" on page 173 of the Prospectus.
"thereafter, 15% of the aggregate amount of any additional distribution will be
payable to the special limited partner, and 85% as follows: first, 100% to us as
holder of the Series A Redeemable Preferred Units (which we may distribute to
the holders of our Series A Redeemable Preferred Stock) and the Series B
Preferred Units (which we may distribute to the holders of our Series B
Mandatorily Convertible Preferred Stock), pro rata in proportion to the number
of Series A Redeemable Preferred Units and Series B Preferred Units until the
aggregate capital contributions made with respect to the Series A Redeemable
Preferred Units and Series B Preferred Units have been returned, and thereafter,
100% among us as holder of GP Units and Class A Units (which we may distribute
to the holders of our common stock) and any other holders of Class A Units and
Class B Units entitled to such distributions in proportion to respective
percentage interests."
The following disclosure is inserted before the first paragraph on the top of
page 174 of the Prospectus, under the heading, "Summary of our Operating
Partnership – Distributions".
"The Preferred Return referred to above with respect to a Series A Redeemable
Preferred Unit is equal to a cumulative, non-compounded annual rate of six
percent (6%) of the stated value. The Preferred Return referred to above with
respect to a Series B Preferred Unit is equal to an amount determined on a
quarterly basis equal to the sum of (a) the cash distributions that would be
payable with respect to such Series B Preferred Unit during such period as if
such Series B Preferred Unit had been converted into Class A common stock, plus
(b) commencing on May 16, 2013, the difference of (i) a cumulative,
non-compounded annual rate of return equal to fifteen percent (15%) of the
stated value for such period minus (ii) the amount determined under clause (a)
above for

S-22



--------------------------------------------------------------------------------



such period. The return calculation described above applies to all distributions
received an not just distributions of net sale proceeds. Achievement of a
particular threshold, therefore, is determined with reference to all prior
distributions made by our operating partnership to any limited partners, and to
us, which we may then distribute to our stockholders."
The following disclosure replaces in its entirety the text in the first bullet
in the first paragraph under the heading, "Summary of our Operating Partnership
– Allocations" on page 174 of the Prospectus.
"first, net income, but not net loss, shall be allocated to us as the holder of
Series A Redeemable Preferred Units and Series B Preferred Units to the extent
of the aggregate amount of any distributions of cash available for distribution
to meet their respective Preferred Returns, pro rata in proportion to their
accrued Preferred Returns; and"
The following disclosure replaces in its entirety the text in the first bullet
in the second paragraph under the heading, "Summary of our Operating Partnership
– Allocations" on page 174 of the Prospectus.
"first, net property gain, but not net property loss, shall be allocated to us
as the holder of Series A Redeemable Preferred Units and Series B Preferred
Units to the extent of the aggregate amount of any distributions of net sale
proceeds to meet their respective Preferred Returns, pro rata in proportion to
their accrued Preferred Returns;"
The following disclosure is inserted as a new bullet immediately after the first
bullet in the second paragraph under the heading, "Summary of our Operating
Partnership – Allocations" on page 174 of the Prospectus.
"second, net property gain, if any, shall be allocated to the holders of Class B
Units pro rata in proportion to their respective Percentage Interests until the
capital account balances attributable to their Class B Units are equal to the
average capital account balance associated with the Class A Units; and"
Material U.S. Federal Income Tax Considerations
The following disclosure replaces in its entirety the first two paragraphs of
the section entitled "Material U.S. Federal Income Tax Considerations – REIT
Qualification Tests" beginning on page S-71 of Supplement No. 3.
"Organizational Requirements. The Code defines a REIT as a corporation, trust or
association:
(1)that is managed by one or more trustees or directors;
(2)the beneficial ownership of which is evidenced by transferable shares or by
transferable certificates of beneficial interest;
(3)that would be taxable as a domestic corporation but for its qualification as
a REIT;
(4)that is neither a financial institution nor an insurance company;
(5)that meets the gross income, asset and annual distribution requirements;
(6)the beneficial ownership of which is held by 100 or more persons on at least
335 days in each full taxable year, proportionately adjusted for a short taxable
year;
(7)generally in which, at any time during the last half of each taxable year, no
more than 50% in value of the outstanding stock is owned, directly or
indirectly, by five or fewer individuals (as defined in the Code to include
specified entities);
(8)that makes an election to be taxable as a REIT for the current taxable year,
or has made this election for a previous taxable year, which election has not
been revoked or terminated, and satisfies all relevant filing and other
administrative requirements established by the IRS that must be met to maintain
qualification as a REIT; and

S-23



--------------------------------------------------------------------------------



(9)that uses a calendar year for U.S. federal income tax purposes.
Organizational requirements (1) through (5) must be met during each taxable year
for which REIT qualification is sought, while conditions (6) and (7) do not have
to be met until after the first taxable year for which a REIT election is made.
We have adopted December 31 as our year end, thereby satisfying condition (9)."
The following disclosure replaces in its entirety the first sentence of the
second paragraph under the heading "Material U.S. Federal Income Tax
Considerations – REIT Qualification Tests – Share Ownership Requirements" on
page S-73 of Supplement No. 3.
"Our charter contains certain provisions intended, among other purposes, to
enable us to meet requirements (6) and (7) above."
The following disclosure is deleted in its entirety from the first sentence
under the heading "Material U.S. Federal Income Tax Considerations – Taxation of
U.S. Holders – Series A Redeemable Preferred Stock and Common Stock" on page 191
of the Prospectus.
", or for tax years beginning before January 1, 2013,"
The following disclosure is deleted in its entirety from the first sentence in
the fourth paragraph under the heading "Material U.S. Federal Income Tax
Considerations – Taxation of U.S. Holders – Series A Redeemable Preferred Stock
and Common Stock" on page 191 of the Prospectus.
", for taxable years beginning before January 1, 2013"
The following language replaces in its entirety the fifth paragraph on page 192
of the Prospectus.
"The maximum tax rate applicable to individuals and certain other noncorporate
taxpayers on net capital gain recognized on the sale or other disposition of
shares is 20%, and the maximum marginal tax rate payable by them on dividends
received from corporations that are subject to a corporate level of tax has been
reduced. Except in limited circumstances, as discussed above with respect to
"qualified dividend income," this reduced tax rate will not apply to dividends
paid by us."
The third paragraph under the heading "Material U.S. Federal Income Tax
Considerations – Taxation of U.S. Holders – Backup Withholding and Information
Reporting" on page S-81 of Supplement No. 3 and the fourth paragraph under the
heading "Material U.S. Federal Income Tax Considerations – Taxation of Non-U.S.
Holders – Sale of Shares" on page S-82 of Supplement No. 3 are deleted in their
entirety.
The following disclosure is added immediately preceding the section entitled
"Material U.S. Federal Income Tax Considerations – Other Tax Considerations" on
page 196 of the Prospectus.
"Foreign Accounts
Withholding taxes may apply to certain types of payments made to "foreign
financial institutions" (as specially defined in the Code) and certain other
non-U.S. entities. A withholding tax of 30% generally will be imposed on
dividends on, and gross proceeds from the sale or other disposition of, our
common stock paid to (a) a foreign financial institution unless such foreign
financial institution agrees to verify, report and disclose its U.S.
accountholders and meets certain other specified requirements or (b) a
non-financial foreign entity that is the beneficial owner of the payment unless
such entity certifies that it does not have any substantial U.S. owners or
furnishes identifying information regarding each substantial U.S. owner and such
entity meets certain other specified requirements. Applicable Treasury
Regulations provide that these rules generally will apply to payments of
dividends on our common stock made after December 31, 2013 and generally will
apply to payments of gross proceeds from a sale or other disposition of our
common stock after December 31, 2016. We will not pay any additional amounts in
respect of any amounts withheld. U.S. Stockholders and Non-U.S. Stockholders are
encouraged to consult their tax advisors regarding the particular consequences
to them of this legislation and guidance."

S-24



--------------------------------------------------------------------------------



EXHIBIT A
[supplementno6toprospe_image4.gif]

S-25



--------------------------------------------------------------------------------




EXHIBIT B

[supplementno6toprospe_image5.gif]

S-26



--------------------------------------------------------------------------------



EXHIBIT C

[supplementno6toprospe_image6.gif]

S-27

